DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 17 December 2021.
Claims 2, 4-5, 7-9, 11, 14-16, 18 and 21 have been amended.
Claims 22-24 are newly added.
Claims 3, 10 and 17 have been canceled.
Claim 1 was previously canceled.
Claims 2, 4-9, 11-16 and 18-24 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments






The rejection of Claims 4, 11 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, is respectfully withdrawn as the claims have been amended.
The non-statutory Double Patenting rejection is respectfully withdrawn as the claims have been amended and are now patently distinct from the claims of US Patent 10,529,039 B2.
The rejection under 35 USC § 103 as being unpatentable over Vaughn et al., US Patent Application Publication 2007/0088624 A1 (“Vaughn”) is respectfully withdrawn as the claims have been amended

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Vaughn et al., US Patent Application Publication 2007/0088624 A1 (“Vaughn”) teaches systems and method for providing remote ordering capabilities.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Furthermore, the Examiner is in agreement with Applicant’s argument that “the cited references, alone or in combination, fail to teach or suggest at least the following limitations recited in amended claim 2: “in response to detecting the vehicle in the first location, establishing a connection with a first user device corresponding to the vehicle using a beacon device located at the first location, wherein the first user device is configured to receive a user input; receiving, from the first user device via the connection to the beacon device, order information corresponding to an order inputted to the first user device after the establishing the connection.”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687